Transatlantic Economic Council (debate)
The next item is the Commission statement on the Transatlantic Economic Council.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, taken together, the European Union and the United States have 60% of the world's gross domestic product and 40% of world trade. Transatlantic commercial services and revision flows amount to USD 3 billion a day. Transatlantic economic relationships create jobs for 14 million people. That is the scale of what we are talking about here today.
In April 2007 the European Union and the United States signed a framework agreement to strengthen transatlantic economic integration between the United States and the European Union. This agreement is based on recognising not only that the European Union and the United States are each other's most important economic partners but also that we have common interests and challenges and share a wide range of shared values, such as a commitment to free trade and openness for investment, a commitment to free, undistorted competition, respect for property rights, including intellectual property rights, and effective protection for consumers, employees and the environment.
The transatlantic agreement is a strengthening of our shared commitments to achieving closer economic cooperation and speeding up the dismantling of transatlantic barriers to trade and investment. The Transatlantic Economic Council was created to ensure that this cooperation will function. Its goal is to dismantle barriers to a true transatlantic market. At the same time, however, we are also involved with common challenges in our relationships with other countries. The Transatlantic Economic Council has already proved a valuable forum for strategic dialogue on how to proceed in relation to China and in relation to state funds. The product security of imported goods and the assertion of intellectual property rights in third countries are specific examples of practical cooperation in specific matters.
The biggest barrier to trade between our highly developed economies is different rules and approaches to regulation. Non-tariff barriers to trade have been virtually eliminated in the eight major world trade rounds over the last 60 years. Non-tariff barriers, such as unnecessarily strict regulations and administrative procedures that limit trade, are now the main type of barrier. These barriers are often less visible and more complex, and they can be very politically sensitive, as they are frequently the result of deliberate internal political decisions.
The good news for us is that the United States, which in the past was always very sceptical of regulations that it had not passed itself, is increasingly open to international cooperation on regulatory issues, especially with us. The decision by the US Securities and Exchange Commission (SEC) to accept the International Financial Reporting Standards (IFRS) was a historic step forward.
As the European Chair of the Transatlantic Economic Council, I have grasped an important concept in these early stages. Transatlantic cooperation is not possible without political leadership. To agree that it is desirable to have a market without trade barriers is one thing; but as soon as we begin tackling specific barriers, we find that economic integration requires a great deal of hard work, patience, perseverance and, as I said, political leadership. By the way, it was the same when we wanted to make the European internal market a reality. I recall that 30 years of economic and political integration paved the way for our European internal market project.
Changing existing regulations and ingrained procedures is not always popular. There will always be groups who, thanks to the status quo, do not have to surrender their privileges. Some group always feels threatened on its home ground. When we give in and ease off this pressure, losing sight of the advantages for the European economy as a whole, then we are sealing ourselves off and putting our collective head in the sand.
Today I would like to point out not only that economic integration and reducing the regulatory load are being hindered by existing regulations, but also that new statutory initiatives can undermine the desired goal. One example is the act by the US Congress that proposes prior checking of 100% of the freight that leaves our ports destined for the United States. Naturally, this is something that will be discussed within the framework of the Transatlantic Economic Council.
The Transatlantic Economic Council's next meeting is next Tuesday, here in Brussels. It will be the first meeting on European soil. The Americans are bringing a large number of government politicians. We have a broad agenda that will feature progress in many areas. As at our first meeting, in Washington, this meeting will continue the strategic dialogue. The topics planned are the integration of Russia into the world economy, the question of how to respond to the growing dangers of protectionism and, most especially, what conclusions we can all draw from the crisis in the financial markets. As you can see, we cover a very broad spectrum.
The Parliaments on both sides of the Atlantic have a major role to play in the whole process. I am very grateful to the European Parliament for the keen interest it has shown in this process. I am also grateful to the European Parliament for the close contacts it maintains with Congress and I must say that as Members of Parliament, you have a very important task, because much of what we want to, and can, agree upon politically then has to be formalised in law. For that to happen, we need approval from Congress in the United States and from you in Europe. This is also the reason why the statutory dialogue is included in the overall project.
To close, let me point out that the approach recently chosen is very different from all previous attempts, all of which failed, more or less spectacularly, and that both sides are convinced that it is the most promising approach so far in terms of achieving real change. It is important to have permanent political scrutiny and a clear allocation of responsibilities for the initiatives, as initiatives were taken in the past but unfortunately did not achieve the goal.
Therefore, it is very important to clarify the point that this is an exercise in cooperation that is not being put together in a hurry. It is a long-term project. Both sides are fully agreed that neither the lifespan of the current US Government, whose term of office expires next January, nor the lifespan of the current European Commission, whose term of office expires in November next year, can be allowed to play a role in the medium- or long-term planning of this work.
We are absolutely determined to ensure that this project will extend beyond legislative terms and terms of office.
on behalf of the PPE-DE Group. - Madam President, I would like to begin by thanking Vice-President Verheugen. He has spoken of the need for political leadership, for hard work and for patience. He has demonstrated all of those qualities, and I must say we would not be at the stage we are at today were it not for the hard work and personal commitment that he has shown to this project.
The joint motion for a resolution that will be before the House is one that, I think, reflects representations that have been received on this occasion from all of the parliamentary committees. I want to congratulate them firstly for their engagement, and secondly also for their focus, because this is a document limited to 47 paragraphs, believe it or not, coming from all of the committees of Parliament.
This is a positive process. It is one that must continue, in my view, for the future. I want to thank the business dialogue and the consumer dialogue for engaging with legislators. I also draw attention to the remark made by Vice-President Verheugen about the engagement of Congress. In fact I met with our congressional colleagues last week in Washington and, amazingly - I think a first here - I have been asked to present their viewpoint at the meeting that is to be held on 13 May. I think that that is a very different relationship to the one that we had as a Parliament with the Congress going back three or four years ago.
Why are these things important? Because what we are aiming to do is to take forward regulatory cooperation, proper risk assessment - including on the safety of imported products - bridging differences on technical standards, resisting protectionism, removing barriers to transatlantic trade and promoting capital markets liberalisation.
But I also think that we can mark out for ourselves a role as a global standard-setter against the challenges of globalisation. We can show that, on a transatlantic basis, we can ensure that standards are not reduced in the challenges that we face with China and India.
Will you please allow me just at the end to say a word about one other person who has contributed to this process? The chairman of the Foreign Relations Committee of Congress, chairman Tom Lantos, who sadly died a few weeks ago. I just want to say that he was the only Holocaust survivor to serve in the US Congress, a man whose life was saved by Raoul Wallenberg. I think that his commitment to this process is something I want to read into the record of our Parliament and to thank him on all of our behalf.
(Applause)
We too compliment Commissioner Verheugen on his commitment to cooperation between the EU and the United States and to the development and establishment of the Transatlantic Economic Council with the aim of strengthening economic cooperation, of creating one large common market - not only in the interests of the EU and of the United States, but also in order to tackle the problems facing both of us, such as the shaping of globalisation, the regulation of matters needing to be regulated at global level, and sometimes also deregulation where necessary.
Commissioner Verheugen is right in saying that political factors play a tremendously important role in this regard, and that the role of the political executive is also important here - which is an issue in itself. It is election year in the United States: a year leading to uncertainty regarding the country's future direction. We do not know who the new president will be, although I do have a personal preference. The country's economic development differs from ours. We are still doing reasonably well; in the United States, pessimism has set in. Overdevelopment of the economy, rising unemployment, bitter complaints about high energy prices, for example: all of this leads to a degree of uncertainty, which will of course have an effect on the leading actors in the country.
Nevertheless, we need each other so that we can implement a broad agenda, as Commissioner Verheugen has already said. This is not just about the development of a common market; it is also about our commitment to the global problems associated with trade and trade policy and with our relations with the new economic powers known by the acronym BRIC. This is an important aspect.
It is also important to consider how we can develop a common trade agenda that also includes social and environmental aspects. The points I have highlighted are some that are very important to my group.
I should like to mention a number of priorities for the shorter term in addition to the development of this market. I think that tackling the food crisis should also be on the agenda, as should secure and sustainable energy supplies - we are both primarily consumers of energy and dependent on producer countries - and of course the stability of the financial markets. I think that what this is ultimately about is preventing the development of a Fortress Europe and a Fortress America as a reaction to all kinds of new economic developments; we must endeavour to act together in the international arena when it comes to our own economic future and that of the many other countries dependent on us. Thank you.
on behalf of the ALDE Group. - (NL) Madam President, Commissioner, ladies and gentlemen, Commissioner Verheugen has reminded us of a number of very important elements in connection with today's topic: firstly, that trade between the United States and the European Union is worth USD 3 billion a day.
Secondly, he has reminded us that the single market between our Member States has taken more than 30 years to develop - and, as we all know, it is still not perfect. In other words, we are reminded that the development of a single market between the United States and Europe can only be a long-term project.
Finally, he has emphasised the importance in this regard of the role of politics: of political circles and institutions.
My group helped work on the present resolution and therefore backs the leitmotivs it contains. Firstly, we must strive for the maximum possible harmonisation of standards, be it regarding product safety or other financial elements; a system of unified, harmonised standards, therefore. However, we know how difficult this is, so if this should prove impossible or if it would take too long, the resolution advocates acceptance of each other's standards with regard to the various economic aspects, on the principle that if it is good enough for us it must also be good enough for our partners - and vice versa, of course.
Now, as we all know, that too is easier said than done, and there are still a number of problems that we need to solve together, be it regarding poultry, hormones, cattle, or the very sensitive issue - which the Commissioner mentioned - of the US requirement that every container be scanned.
With the necessary positive attitude, I believe we can succeed in solving all these problems one by one; and, if both our Parliament and the US Congress make a contribution, a good outcome is possible.
on behalf of the UEN Group. - (PL) Madam President, some words of recognition for Commissioner Verheugen for taking up and involving himself in such an important matter. The 19th century was a time of European expansion, the 20th century was a period when the United States was dominant, and the 21st century appears to be the era of China and South-East Asia. In order to avoid a repetition of the conflicts that accompanied the economic changes of the 19th and 20th centuries, and in view of the rapidity of the economic processes of the last few decades, we must anticipate potential battlefields and come up with methods for preventing confrontation.
Now something needs to be said about the three most important threats - inequality of access to information and transmission of information; inequality of access to raw materials; and thirdly, inequality of access to research and technology. This is where the role and significance of the Transatlantic Council become apparent.
We must diagnose, foresee and prevent crises, and economic freedom must not mean economic anarchy. Europe should not show disregard or protectionism in relation to the United States, nor the United States in relation to Europe. Both the United States and Europe, which have a dominant superiority where access to information is concerned, should act in such a way that disproportions in development do not become deeper, and should prevent this from happening.
Mr President, ladies and gentlemen, I believe that there is a need for greater consistency between bilateral trade agreements and WTO multilateral rules to ensure that international trade becomes more balanced. Without such consistency, the Transatlantic Economic Council risks being used to create a special economic relationship between two major powers, a protectionist market straddling the Atlantic versus other global markets.
Instead Europe and the US should join forces to create fairer trade, putting the application of environmental and social standards on the agenda and giving priority to development, poverty reduction, protection of the environment and of cultural diversity, rather than imposing deregulation, which helps move capital around rapidly and means more profits for the multinationals.
It is partly because of financial speculation that the food crisis is spreading across the world. The Commission must put the issue of commodity prices, and food in particular, on the agenda, so that a mechanism to stabilise prices can be defined to tackle speculation on the main capital markets.
We need to work to ensure that the protection of intellectual property rights does not create barriers to knowledge by encouraging and rewarding the transfer of knowledge and technology to developing countries.
Numerous trade disputes between the EU and the US relate to the use of GMOs and meat hormones. The Council and the Commission must act in line with and in defence of EC legislation so that European citizens are guaranteed the right to secure food and a safe environment. We need to start with European agriculture and look at whether there is really a need to have GMO-contaminated products, as always based on the precautionary principle and providing for the traceability and labelling of products containing GMOs.
The EU and the US must also take the lead in the development of renewable energy sources, finding ecologically sustainable technical solutions.
on behalf of the IND/DEM Group. - Madam President, I am pleased that there is political will on both sides of the Atlantic for the great partnership between our two continents. I would like to extend my thanks to the Commission for their work on building this mutually beneficial structure. I am glad that this House, despite there being some communists among us, supports the efforts to lower barriers to trade and investment between the United States and the European Union and awaits the establishment of a transatlantic market by 2015.
There were great hopes across Europe that the new President of France would bring economic reform to a country stuck in socialist hibernation. Yet it seems that he is more concerned with a retired fashion model than liberalising the economy. There were high expectations that the new Chancellor would reform Germany's outdated social security model, while at the same time sending a fresh impulse to the rest of Europe during the German Presidency. The result: nada, zero, zip. What was once the engine of European integration is today a stumbling block to a liberal European economy. The jargon of 'social Europe' or a 'Europe of solidarity' is misleading to our people. It is high time that we set to work on reducing economic barriers at home and building a thorough partnership with the United States. That is the only way we can pursue a competitive Europe.
(CS) Ladies and gentlemen, I expect the upcoming Transatlantic Council to seek first and foremost solutions to prevent further rises in food prices. I expect a reaction to this jump in prices but also to the fact that this year tens of millions of people will die and a further 100 million will sink into deeper poverty.
The situation whereby famine in developing countries can lead to uprisings while developed countries ration foods is not a result of a natural disaster. It is a result of unwise policies on both sides of the Atlantic. Due to high subsidies and import customs charges, agricultural products are not grown where the highest quantity could be grown at the lowest price. Instead of crops in the fields we find rape, corn, reeds, which once processed end up in the fuel tanks of cars. At the same time it is well known that the price of wheat would immediately drop by 10% and the price of corn by as much as 20% if states issued a moratorium on biofuels, and I am not even dwelling on the comical aspect of matter, namely that in order to produce one litre of biofuel more than one litre of diesel is often needed.
Ladies and gentlemen, I believe that in one week of discussions in the Transatlantic Council it will become clear whether the EU and the US really feel a true global responsibility or whether they are maintaining a purely populist stance. In the light of the literally deadly results of food policy to date, they should put an immediate end to the unjust agricultural subsidies and customs charges and stop promoting senseless biofuels. This is the only way to ensure that food prices drop and more people on the planet have the chance to live without the fear of dying of hunger. It is the only way to ensure true global responsibility.
(DE) Madam President, I must say, I am startled at what Mr Wojciechowski has just said about Germany, and what a disturbance to the fabric of Europe Germany represents. I have always seen it differently. I find it odd to hear comments like that made here in the European Parliament.
Commissioner Verheugen, I believe you addressed the most important points, but there was one thing you did not mention, and that is how difficult the negotiations were this time. It is still very early days for the Transatlantic Economic Council and expectations are, naturally, very high. There is a lot on the 'to do' list and I personally believe that healthy realism would be appropriate, because there are some on the team who are simply overloading the Council with too many topics - including psychologically difficult matters such as the poultry issue. My personal recommendation would be to be a little more realistic here, and perhaps to pare down the agenda.
Mr Wiersma also pointed out that it is a difficult year politically for the United States. Here in Europe we are also facing a difficult year; in fact, it is already beginning. Many are involved in pre-election campaigns and need to ensure that they will be re-elected and from next year we will have a different Parliament and a different Commission, so it would be good for both sides to cultivate realism so as not to get into difficulty, as has happened so often.
We should never forget why we did this. We did it so that we could better understand what the integration of the two markets means - not that we want to integrate them, but that they are in fact already integrated. Mrs Neyts-Uyttebroeck was right to highlight the figures. What we would still very much like to do - and that was the goal, after all - is to remove the barriers that we can remove. We cannot remove them all. We will just have to live with some of them. We live with barriers within the European market too, not all of which can be removed, yet the world does not fall apart. We need only remove those barriers that we can remove, the ones that are difficult to live with, that are difficult for consumers to live with, the ones whose removal will create more jobs, the ones that are irrational.
Some barriers are ridiculous. You have only to visit small businesses; they will tell you that there are some absolutely stupid barriers. Indeed, there are many silly barriers, and those are the ones we should get rid of.
I very much hope that the Commission and Parliament will continue to work together in such a committed way. Many problems start in Parliament or have to be dealt with by Parliament. Therefore, thank you very much for the close cooperation, and all the best for a successful next meeting.
Madam President, in 2000 there was an agreement on safe harbour arrangements for business data transferred to the US. But we have never got beyond that to draw up common transatlantic standards. What is happening increasingly is the transfer of commercial data, notably passenger data but also banking and telecom data, to public authorities for security purposes.
This is not the context to raise the civil liberties concerns, but there is an important economic dimension. Obviously, if business travellers experience undue delays, that is a cost. But even more burdensome is the considerable cost imposed on companies.
In the United States my understanding is that there is provision for cost reimbursement, but in the EU there is no consistent policy. For instance, in the Data Retention Directive, we left it to Member States to decide if they would compensate telecoms companies. It would be interesting to do a check how many actually do. But the result is that the European Union is hardly in a strong position to push for a common transatlantic framework not only for privacy standards, which is vitally important, but also for dealing with the economic impact of data collection when companies are used as agents for public authorities.
(DE) Madam President, Commissioner, ladies and gentlemen, in recent years, Europe has made great progress towards a common market. However, even today there are still markets, even within the European Union, that are being opened only gradually, for example in the area of financial services, where we do not really have a common European market. For vehicles, too, although there is a common market within Europe, we stopped half-way through the process in the transatlantic area. Progress towards a common market in the area of security and defence has been achieved. A first step in this direction was the introduction of the European Defence Agency, and another step was the decision to make EUR 1.4 billion available for defence research as part of the Seventh Research Framework Programme.
However, the most important step forward is the current directive proposals by the Commission, firstly for procurement in the area of security and defence, and secondly in the area of the internal shipment of defence goods. These are decisive steps towards a common European market in the area of defence, but how does the transatlantic market fare in this area? Here there are two important changes. One becomes apparent in that the United States recently decided to purchase refuelling aircraft from a European firm. Secondly, the proposed directive put forward by the European Commission for the procurement of defence goods does not contain any 'Buy European' rules comparable with the present 'Buy American' rules. The crux of the matter is to obtain the best equipment for our armed forces and this involves intensive dialogue between the European Union and NATO.
It is equally important to seek direct discussions between the European Union and the United States in these economic matters, however. The Transatlantic Economic Council will therefore have to discuss this matter - either this time or perhaps at some later opportunity.
(ES) Madam President, the strengthening of relations between the European Union and the United States is key in the transatlantic context and in an increasingly multipolar world.
In economic terms, the United States and Europe have the best bilateral relationship of economic cooperation, trade and investment in the world.
Breaking down the barriers to transatlantic economic integration will promote mutual prosperity. In order to complete the transatlantic market by 2015 there will need to be political will.
The adoption at the 2007 Summit of the framework agreement to enhance economic integration was a major milestone in restoring the spirit of the 1995 New Transatlantic Agenda of Madrid and giving fresh impetus to the Transatlantic Economic Partnership.
We need to send a message to the Transatlantic Economic Council that it has the support of the European Parliament to move forward in this direction.
The United States and Europe are two giants of the global economy, and are therefore particularly responsible for shaping a globalisation with a human face. Their economic integration is a positive reference point for building an open, reliable and globally sustainable economy.
This process, which is compatible with the multilateral commitments, should go further, opening up new pathways and setting new guidelines for developing more transparent, reliable and equitable relationships under common standards.
It will also help to unite efforts in response to the problems of financial stability, climate change and the needs of human development.
Product safety, consumer protection, fair trade, defending reputations, promoting technological inventions and innovation, accounting rules, developing financial services and regulatory cooperation are all on the agenda.
We hope and trust, Mr Verheugen, that you will not return to Parliament empty handed.
Madam President, although I am aware of the risk of overburdening the agenda of the Transatlantic Economic Council, I would still call for the insertion of the issue of data protection in the agenda, because data protection - contrary to what many people think - is very much an economic issue. It actually used to be the responsibility of DG Internal Market in the Commission, but that has since changed.
Personal data has become big business, and it is a growing business. We are currently witnessing, for example, some multibillion mergers in the sector. Think of Google/Double Click, which we discussed back in January; the merger between Microsoft and Yahoo!, which has now been called off; and, shortly, Reed Elsevier and ChoicePoint. That indicates the importance of personal data.
The business is also global in nature. Businesses are increasingly confronted with different legal regimes across the world, or even within Europe or within the United States - for example: rules on breach notification, data protection, profiling and behavioural advertising. Businesses and citizens need global rules for more legal certainty and transparency. Therefore we should start elaborating global standards. I think that the Transatlantic Economic Council would be the appropriate platform for doing this and, therefore, I would like to hear whether Commissioner Verheugen agrees with me that this issue should be included in the agenda for the TEC.
Madam President, the recent subprime mortgage crisis in the United States has sent shock waves through Europe's largest financial institutions, showing us all how closely the US and European markets are interconnected.
The ensuing reluctance of bankers to lend - even to themselves - has resulted in a credit crisis which will have a negative impact on economic growth and on the prosperity of businesses and households alike, whether they are in Paris, Texas, or Paris, France.
Many governments have failed ordinary citizens. They have been ineffective regulators of financial markets, where increasingly novel financial instruments have been allowed to circulate, like in a child's game of pass-the-parcel. But when the music finally stopped, no one wanted to be holding this parcel, which was just a bundle of bad debts.
The report very rightly stresses the need for strengthening cooperation between supervisory authorities on both sides of the Atlantic, especially at a time when governments will focus on short-term salvage operations, bailing out or propping up bankers and individual creditors.
Governments must be careful not to give the wrong signal to the unscrupulous and foolhardy. Via their financial market regulators they must demand transparent accounting methods and prudent lending criteria from financial institutions.
A concerted effort by both US and European parties will, hopefully, allow us to avoid such crises in the future.
(FR) Madam President, Vice-President of the Commission, you are right. After other attempts have failed, this one aims to improve our transatlantic relations on a case-by-case legislative basis. However, there is immediately a dimension that is clearly lacking from our examination of the situation today, and that is the context in which this debate is taking place. Dossier after dossier, we can see what progress has been made on each piece of legislation on either side of the Atlantic.
What about the basic discussion we should be having, though, with our American partners about the situation, the risk of their economy going into a recession, the problem with organising decoupling at the start of this recession, and of course, the exchange rate issue? The purpose of this resolution is not to deal with the exchange rate, and yet we know very well that the state of transatlantic relations will depend largely on our ability to regulate trade internationally. When you look at the status of discussions with our US counterparts on dossier after dossier, we are also entitled to talk about dossiers that are perhaps not part of the transatlantic dialogue in the Council which you helped to establish.
I will give you just one example: the property market situation. Obviously it is up to US legislators to decide how to improve their ability to issue property loans that reflect the real needs and borrowing capabilities of the US population and to take account of the reality of what it means to finance social housing. We in Europe realise that restoring the financial markets to normal conditions of operation depends largely on the American financial market returning to normal. In our dialogue with our American partners we should therefore also be stressing these issues, which depend on their ability to change their legislation.
(NL) After last night, it does not look as though a female president will be elected in the United States. Nevertheless, regardless of who is elected, trade will continue to play an important role in relations with the United States.
We are each other's main trading partner, and therefore constructive economic cooperation is very important. Compliments are due to Commissioner Verheugen on his approach, therefore. We have high hopes of this Transatlantic Economic Council, although we must realise that it will be a long-term investment. However, this Council must play an important role in regulatory harmonisation, bureaucracy reduction and the elimination of barriers to trade - so that our companies can do business more easily in the United States and our markets mesh better with each other.
Also, Commissioner, would you please prioritise die verrückten Maßnahmen, as Mrs Mann so nicely put it: we do not have such a good word for it in Dutch. These verrückte Maßnahmen certainly include the 100% scanning of containers, which should actually be off the table, as it is an absurd measure that would have a very negative impact and be far too costly.
Madam President, we must also join forces with the United States when it comes to our interests in the rest of the world, particularly the fight against unsafe toys from China and the production of counterfeit articles in Asia. With these counterfeit articles it is like banging our heads against a brick wall; we do not seem to be able to stem the influx to any real degree.
I should also like to draw attention specifically to joint action in the current financial crisis. There, too, the Transatlantic Economic Council must play a positive role as a matter of urgency.
Madam President, the responsibility to sustain the dialogue with the US Congress lies not only with the Transatlantic Economic Council and the Commissioner, but also with us: if we join forces, we can reinforce each other; indeed, this is our goal.
(FR) Madam President, Commissioner, the Transatlantic Economic Dialogue comes in a context which is marked by a triple crisis: the global banking and financial crisis, to which we still cannot see an end, the crisis in food prices, and finally, the ongoing crisis in oil prices. All these shocks have appeared against a general background of global warming and climate change, which calls for cycles to be reversed and certain dogmas on which we have based the prosperity of Western society to be challenged.
Could strengthening our transatlantic relations serve this objective? I do believe so, though it will be difficult, complex and not without conflict. This resolution sketches out a few responses that chime with the demands and aspirations of European and American public opinion. Firstly, it is not a matter of lowering our sights merely to the creation of a transatlantic free trade area, but of making sure the development of our trade serves other more laudable objectives, which promote social and environmental standards.
From this point of view, the resolution we will be voting on tomorrow is well balanced. It recognises that the so-called obstacles to trade between the European Union and the USA are often laws with a specific social, environmental, cultural or public health purpose, and that these obstacles cannot be removed without a democratic decision and positive legislative action to protect these objectives.
The text also encourages the European Union to draw inspiration from certain bilateral trade agreements signed by the USA, containing detailed provisions on labour law. It is for these reasons in particular that I believe this resolution is useful for the transatlantic dialogue.
Madam President, it is a great tribute to the work of Günther Verheugen, Jonathan Evans and others that we are meeting here today to follow up this really important initiative.
I particularly want to pay tribute to Mr Evans for his political leadership because I think that political and parliamentary component has been absolutely crucial.
I had the privilege of going to Washington for the first time with the delegation of the Internal Market Committee last year when we were able to go to Congress and to emphasise the fact that engagement with these issues was widely spread across Parliament.
Also, I want to record that we were privileged recently in the Internal Market Committee to have a visit from Nancy Nord, acting chairman of the Consumer Products Safety Committee. That resulted directly from our visit to Washington and it shows, I think, that we are now grasping the political dimension.
Now, why do we need to grasp that political dimension? The answer is because the work on technical product-safety issues and harmonisation issues in particular does have to have a political dimension. The problem lies at a bureaucratic level. If we take motorcars that Mr von Wogau talked about earlier on, the problem there is actually that the experts in the European Union and the experts in the United States - not the politicians - are still failing to agree on fundamental issues like emission standards for heavy trucks or how we test cars for safety.
Those are not political issues. They are issues that bureaucrats are failing to agree on. I think we need to get to grips with that because it is actually costing all of us large amounts of unnecessary money that we should be spending and investing on making safer and greener products for consumers. That is what it is all about in the end.
I know I can count on you, Commissioner, with your political leadership to deal with that, but I think we all need to be engaged in that process, not to make those detailed decisions but to say to the people involved: get together and step up those efforts, because we all want you to succeed.
(PL) Madam President, the Transatlantic Economic Council set up a year ago is a good idea for enhancing transatlantic cooperation on the economic front. We must not forget, after all, that the United States is our largest trade partner. I am convinced that the effective identification of existing barriers followed by their removal will do the most to stimulate economic growth. I hope that the two sides will soon be drawing up a detailed plan that will highlight the actions to be taken by individual sectors in order for the creation of a transatlantic market to be crowned with success.
Ladies and gentlemen, cooperation under the Transatlantic Economic Council encompasses problems that are important for the functioning of a common market. I am particularly pleased that among the priorities for this cooperation were issues concerning the protection of intellectual property rights. May I remind you that last year the European Commission published a Communication on enhancing the patenting system in Europe, in which an attempt was made to revitalise the debate on a Community patent. This year I am impatiently awaiting a Communication on strategy in the field of intellectual property rights. Transatlantic cooperation is particularly important in this area. Our economies are to a large extent knowledge-based. This is one reason why the protection and execution of intellectual property rights is so very important.
It is in the interests of our economies, however, that the solutions promoted by us should be respected by third countries. Without their understanding and involvement, our efforts will not bring the anticipated effects. This is why applying influence to improve the protection of intellectual property rights in third countries has to be part of transatlantic cooperation.
I am counting on the Transatlantic Economic Council publishing a report in the near future on progress in cooperation in the sphere of the introduction of intellectual property rights, in which it will present the actions to be taken in the future to strengthen cooperation in combating counterfeit goods and piracy.
(PL) Madam President, Commissioner, the Transatlantic Economic Council is an institution that exists in order to come up with better solutions for economic cooperation and an increase in turnover of trade between the EU and the United States. This Council is also a place where the foundations of a consolidated common market are being worked out. Let us recall that we are approaching a time when we must jointly propose to other regions of the world a change to the regulations and principles of functioning in the world economy and in global trade.
One important area of our cooperation is the monitoring of financial markets and the adoption of transparent principles in this area in order to avoid the hazards that we have experienced as a result of the crisis on the mortgages market, which has moved on to cause turbulence in world food markets.
(RO) Our debate takes place before the Ljubljana meeting of the European and the American lawmakers, which you have also mentioned, Mr. Commissioner, as well as the head of our delegation, Mr. Evans, and I am convinced that this meeting will emphasize, one more time, the need for consolidating transatlantic dialogue.
The creation of the Transatlantic Economic Council reflects the need to harmonize both parties' positions in managing the crises we are dealing with globally, especially as regards the food and energy crisis, as well as in other fields.
Unfortunately, poverty is and remains the main enemy for humankind and it cannot be mitigated without real cooperation between international bodies and national states, but especially between the European Union and the United States of America.
Lastly, I would like to use this opportunity to request again the support of the European Commission in solving the visa issue, as a sign of necessary solidarity with the new European Union Member States that have not solved this problem yet.
Madam President, many have spoken about very serious issues. Of course it is quite important that we realise that there is always an ongoing dialogue between the United States and the European Union, but TEC really is about deliverables. It is about punching through the rhetoric and removing some of the scurrilous excuses on both sides of the Atlantic for those things that we need to do in order to be able to lift our economies and reward the people in those economies with growth, especially at the present time with the financial crisis around us.
That is why I am so pleased to see that progress really has been made. I welcome the fact that many like Jonathan Evans and Commissioner Verheugen and colleagues around this Chamber worked very hard on this issue to try to move things along. International financial reporting standards have been mentioned, as have broker-dealer agreements. These are all good steps forward and very solid issues, but this cannot be a shopping list. TEC has seven priorities which should move forward and make sure that they cut through the rhetoric. Insurance is one of those and it is one which could be a deliverable - maybe not today but definitely tomorrow.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, I would like first to thank you very much for the broad support this debate has shown for the transatlantic economic cooperation project and reemphasise that this project can be successful only if all institutions are involved. The Council has its role to play, Parliament has its role, and the Commission is making an effort to play its part too.
I would like to disagree with and reassure those who expressed the concern that this is a type of transatlantic protectionism or that the two largest and most powerful economic regions in the world are walling themselves in. Transatlantic economic cooperation is not directed against anybody. It is very interesting to know that the economic regions already mentioned in this debate are already showing great interest in this work and have already asked, more or less outright, whether we could imagine doing something similar with other entities.
My answer is always the same: we would like to wait and see whether the model that we have created here actually works, because we are still in the early stages. I would like to try again to show that there are a variety of dimensions here. The actual core business is eliminating trade barriers. It is just as Mr Harbour said: these are trade barriers. When you look at it closely, it is incomprehensible, unbelievable, that we have been carrying on like this for so many years. He is absolutely right. It is because the bureaucrats cannot agree. What we are doing here is prodding the bureaucrats into action, forcing them to speak to each other, setting terms of reference for them.
Madam President, let me add an aside here. Although I have been in this business for a long time, I learnt something new by being involved in this. I always thought that if a political process in the United States was controlled by the White House, all it took was the touch of a button and the entire administration and the executive did what the President wanted. Even in the United States, that is not the case. Europe is not alone in having problems activating its bureaucracy - the Americans have the same problem. That, then, is our core task. We are talking here about things that free the economy on both sides from many many billions of euros of unnecessary expenses, money that could be invested, or used to create jobs and promote clever innovations. That is the key task.
The second dimension involves looking much farther ahead to consider whether we could perhaps manage to work with common standards. For example, the US co-chairman and I agreed that it does not make sense for the United States and Europe to develop standards and compete against each other with these standards in third markets. The attempt to do a lot more together and to prevent problems in future regulations is one reason why we are holding close talks about nanotechnology, and why we are discussing standards for biofuels. We are doing all this so that it does not have to be repeated in the future, so that things will not grow apart.
I also wish to share my personal vision. I think that, given the very different philosophies on both sides of the Atlantic, for example about how to achieve product safety, we can ultimately achieve the goal only if we are prepared to recognise each other's philosophies and regulatory methods, if, for example, we recognise that the Americans are just as reluctant to poison their citizens as we are, and if the Americans admit that we are just as reluctant to expose our citizens to danger from electrical appliances as they are. Thus there is a basic foundation of mutual recognition of sensible regulations.
Now the third dimension. This is the area that this afternoon's discussion concentrated on almost exclusively - the big, far-reaching issues, sometimes involving global politics, that have been mentioned here. I agree with Erika Mann and would like to ask you not to overload the Council, apart from the fact that we have a framework agreement that prescribes what topics we can tackle and what we cannot. Many topics were mentioned that were definitely not provided for in the framework agreement and for which there are other forums. Nevertheless, experience has already shown that practical cooperation does make it necessary to debate the big strategic issues with each other, such as the future of the world trade system, the issue of protectionism, how to deal with investments from state funds, the issue of food and energy prices and that of the potential need to regulate financial services. That is exactly what we are doing. We have found a way of responding very quickly and very flexibly. Therefore, I cannot exclude that over the long term, we may discuss topics that go beyond what was actually set out in the framework agreement.
Let me repeat: this debate has encouraged me to keep going along the well-worn path and to make sure that this time we will be successful. Together, we have enormous potential, which we have not even begun to make the most of. When we eliminate the barriers that prevent us tapping our full economic potential, then we can do a great deal more to achieve our political, social and ecological goals. That is what it is all about.
I have received six motions for a resolution in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - The global challenges are looming large on the background of today's debate. Instead of bickering over the past problems and details of mutual relationship we need to realise that on the global scale the EU represents 7% of the world's population. To really face these ever growing challenges, there is only one solution: the two biggest democratic free-trade areas have to join forces. There is absolutely no alternative to the closest possible transatlantic cooperation. This is not a matter of a wishful long-term perspective.
Last year the European Parliament and the US Congress made a promising start. An ambitious goal, to complete the transatlantic market by the year 2015, has been set. To realise this goal, we need the full cooperation of both the Council and the Commission.
The first task is to chart and remove all existing obstacles - political as well as technical. The second task will be to draw up a concise document that will explain its essential reasons and advantages to the general public.
Finally, let us not forget that the goals of the Lisbon Strategy will be best achieved by creating genuine and efficient transatlantic integration.